  Case 18-30913         Doc 99       Filed 10/02/20 Entered 10/02/20 15:59:59                 Desc Main
                                       Document     Page 1 of 7

                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION
___________________________________________
In re:                                      )
                                            )      Case No. 18-30913-JPS
CHRISTOPHER DAVID POLK                      )
                                            )      Chapter 11
                   Debtor                   )
___________________________________________ )

                                         NOTICE OF HEARING

THE UNITED STATES TRUSTEE HAS FILED DOCUMENTS WITH THE COURT TO CONVERT
THE CASE TO A CASE UNDER CHAPTER 7, OR IN THE ALTERNATIVE, DISMISS THE CASE.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
you may wish to consult one. If not served with this notice in accordance with the Bankruptcy Code
or the Federal Rules of Bankruptcy Procedure, a copy of the motion may be obtained upon written
request to counsel for the Movant (identified below) or at the Clerk’s office.

If you do not want the court to convert the case to a case under chapter 7, or in the alternative, dismiss the
case or if you want the court to consider your views on the motion, then you or your attorney shall attend
the hearing scheduled to be held on

           November 24, 2020 at 11:00 a.m. at United States Bankruptcy Court,
    U.S. Courthouse and Post Office, 115 East Hancock Avenue, Athens, Georgia 30601

If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting relief.

This notice is sent by the undersigned pursuant to LBR 9004-1 and 9007-1.

        This 2nd day of October, 2020.

                                                                    Respectfully submitted,

                                                                    NANCY J. GARGULA
                                                                    United States Trustee

                                                              By: /s/Elizabeth A. Hardy
 Office of the United States Trustee                              Elizabeth A. Hardy
 440 Martin Luther King Jr. Blvd., Suite 302                      Assistant United States Trustee
 Macon, GA 31201               (478) 752-3544                     KY Bar No. 82701
 elizabeth.a.hardy@usdoj.gov
  Case 18-30913        Doc 99     Filed 10/02/20 Entered 10/02/20 15:59:59               Desc Main
                                    Document     Page 2 of 7



                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION
___________________________________________
In re:                                      )
                                            )      Case No. 18-30913-JPS
CHRISTOPHER DAVID POLK                      )
                                            )      Chapter 11
                   Debtor                   )
___________________________________________ )


     MOTION OF UNITED STATES TRUSTEE TO CONVERT OR DISMISS CASE


        Nancy J. Gargula, United States Trustee for Region 21 (“United States Trustee”), through

the undersigned counsel, pursuant to 11 U.S.C. §1112, files this motion and represents:

                                                  1.

        On August 30, 2018, CHRISTOPHER DAVID POLK (herein “the Debtor”) filed for

relief under Chapter 11 of the Bankruptcy Code.

                                                  2.

        The Debtor has been in bankruptcy over two years and has not proposed a disclosure

statement or plan for consideration by his creditors and for confirmation by the Court. Failure

to file a disclosure statement or to file a plan, within the time fixed by this title may constitute

cause for dismissal or conversion of a case under 11 U.S.C. § 1112(b)(4)(J). In Re Brooks, 488

B.R. 483, 490 (Bankr. N.D.Ga. 2013) (the filing of a plan of reorganization is "central" to

successful Chapter 11 cases, for a plan is the framework for the debtor's reorganization and

successful exit from bankruptcy, and as such, a debtor cannot wallow in Chapter 11,

indefinitely).
  Case 18-30913        Doc 99     Filed 10/02/20 Entered 10/02/20 15:59:59               Desc Main
                                    Document     Page 3 of 7



                                                  3.

       Failure of the Debtor to comply with the basic requirements of the Bankruptcy Code is a

clear indication that the Debtor is unwilling or unable to fulfill his obligations in exchange for

the benefit of the protection afforded to him by the filing. This failure to file a Plan after

enjoying the protections of the bankruptcy filing for over 2 years indicates an inability to

reorganize his financial situation for the benefit of his creditors and constitutes cause for

conversion or dismissal of the case under 11 U.S.C. §1112(b).

       WHEREFORE, the United States Trustee prays this Court find that cause exists pursuant

to 11 U.S.C. §1112(b) and CONVERT or DISMISS this case.

       IN ADDITION, the United States Trustee prays for such other and further relief as the

Court may find appropriate.

Date: October 2, 2020.

                                                               Respectfully submitted,

                                                               NANCY J. GARGULA
                                                               United States Trustee

                                                           By: /s/Elizabeth A. Hardy
 Office of the United States Trustee                           Elizabeth A. Hardy
 440 Martin Luther King Jr. Blvd., Suite 302                   Assistant United States Trustee
 Macon, GA 31201               (478) 752-3544                  KY Bar No. 82701
 elizabeth.a.hardy@usdoj.gov
  Case 18-30913        Doc 99      Filed 10/02/20 Entered 10/02/20 15:59:59           Desc Main
                                     Document     Page 4 of 7




                                  CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing pleadings titled NOTICE OF
HEARING and MOTION OF UNITED STATES TRUSTEE TO CONVERT OR
DISMISS CASE either through the Court’s electronic filing system or by placing a true and
correct copy with the United States Postal Service with adequate postage affixed to assure first
class delivery and addressed to:

Christopher David Polk
1651 Lighthouse Circle
Greensboro, GA 30642

Wesley J. Boyer
Attorney for Debtor
Boyer Terry LLC
348 Cotton Avenue, Suite 200
Macon, GA 31201

And all parties of interest on the attached list of creditors.

        This 2nd day of October, 2020.


                                                           By: /s/Elizabeth A. Hardy
 Office of the United States Trustee                           Elizabeth A. Hardy
 440 Martin Luther King Jr. Blvd., Suite 302                   Assistant United States Trustee
 Macon, GA 31201               (478) 752-3544                  KY Bar No. 82701
 elizabeth.a.hardy@usdoj.gov
                  Case 18-30913             Doc 99     Filed 10/02/20         Entered 10/02/20 15:59:59        Desc Main
Label Matrix for local noticing                      Bank Document
                                                          South              Page 5 of 7            Brown Timber and Logging, Inc. and Cleve Lam
113G-3                                               P.O. Box 1499                                  1223 George C. Wilson Drive
Case 18-30913                                        Watkinsville, GA 30677-0030                    Augusta, GA 30909-4502
Middle District of Georgia
Athens
Fri Oct 2 15:25:21 EDT 2020
Colonial Funding Network, Inc. as servicing          Wells Fargo Auto                               3
c/o Justan C. Bounds                                 Bankruptcy Dept                                433 Cherry Street
Carlton Fields                                       PO BOX 130000                                  P.O. Box 1957
1201 West Peachtree Street                           Raleigh, NC 27605-1000                         Macon, GA 31202-1957
Suite 3000
Atlanta, GA 30309-3455
AgForest, LLC                                        Ally Financial                                 Anthony Mauriello
2941 Lake Oconee Parkway                             200 Renaissance Center                         Maurielle Enterprise
Greensboro, GA 30642-3307                            Detroit, MI 48243-1300                         16 Driggs Street
                                                                                                    Staten Island, NY 10308-3234


Brown Timber & Logging, Inc. and                     Brown Timber and Logging, Inc. et al           CCS/Bryant State Bank
Cleve Lamb d/b/a Lamb Logging                        c/o Nathan Huff                                500 E. 60th Street, North
c/o Nathan Huff, Esq.                                1223 George C. Wilson Dr                       Sioux Falls, SD 57104-0478
228 Baston Road                                      Augusta, GA 30909-4502
Augusta, GA 30907-1922

Chase Mortgage                                       Colonial Funding Network, Inc.                 Colonial Funding Network, Inc.
PO Box 15153                                         120 West 45th Street, 4th Floor                Servicing Provider for
Des Moines, IA 19668-5153                            New York, NY 10036-4041                        c/o Jennifer Bolland
                                                                                                    1501 Broadway, Suite 1515
                                                                                                    New York, NY 10036-5505

Credit One Bank, NA                                  Directv, LLC                                   Dish Network
PO Box 98875                                         by American InfoSource as agent                PO Box 105169
Las Vegas, NV 89193-8875                             PO Box 5008                                    Atlanta, GA 30348-5169
                                                     Carol Stream, IL 60197-5008


(p)FIRST SAVINGS BANK                                Ford Motor Credit                              (p)FORD MOTOR CREDIT COMPANY
PO BOX 5096                                          PO Box 542000                                  P O BOX 62180
SIOUX FALLS SD 57117-5096                            Omaha, NE 68154-8000                           COLORADO SPRINGS CO 80962-2180



Ford Motor Credit Company, LLC                       Ford Motor Credit Company, LLC                 (p)GEORGIA DEPARTMENT OF REVENUE
c/o Emmett L. Goodman, Jr.                           c/o Levine & Block, LLC                        COMPLIANCE DIVISION
544 Mulberry Street, Suite 800                       Ronald A. Levine , Esq.                        ARCS BANKRUPTCY
Macon, GA 31201-8261                                 P.O. Box 422148                                1800 CENTURY BLVD NE SUITE 9100
                                                     Atlanta, GA 30342-9148                         ATLANTA GA 30345-3202

Internal Revenue Service                             Internal Revenue Service                       (p)JPMORGAN CHASE BANK N A
Centralized Insolvency Operations                    PO Box 7346                                    BANKRUPTCY MAIL INTAKE TEAM
PO Box 7346                                          Philadelphia, PA 19101-7346                    700 KANSAS LANE FLOOR 01
Philadelphia, PA 19101-7346                                                                         MONROE LA 71203-4774


JPMorgan Chase Bank, National Association            JPMorgan Chase Bank, National Association Ba   Jennifer Toomey
c/o McCALLA RAYMER LEIBERT PIERCE, LLC               Mail Code LA4-5555                             1651 Lighthouse Circle
Bankruptcy Department                                700 Kansas Lane                                Greensboro, GA 30642-5444
1544 Old Alabama Road                                Monroe, LA 71203-4774
Roswell, GA 30076-2102
                  Case 18-30913           Doc 99       Filed 10/02/20            Entered 10/02/20 15:59:59           Desc Main
Jill Polk                                            Katherine Crowley
                                                          Document           Page 6 of 7                  LVNV Funding, LLC its successors and assigns
1590 Alvecote Court                                  c/o Fortson, Bentley and Griffin, P.A.               assignee of FNBM, LLC
Cumming, GA 30041-9353                               2500 Daniell’s Bridge Road                           Resurgent Capital Services
                                                     Building 200, Suite 3A                               PO Box 10587
                                                     Athens, Georgia 30606-6178                           Greenville, SC 29603-0587

MERRICK BANK                                         Merrick Bank                                         Midland Funding, LLC
Resurgent Capital Services                           c/o Resurgent Cap.                                   PO Box 2011
PO Box 10368                                         PO Box 10368                                         Warren, MI 48090-2011
Greenville, SC 29603-0368                            Greenville, SC 29603-0368


Navient CFC                                          Office of U.S. Trustee                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
c/o Navient Solutions, Inc.                          c/o Elizabeth A. Hardy                               PO BOX 41067
PO Box 9640                                          Assistant U.S. Trustee                               NORFOLK VA 23541-1067
Wilkes Barre, PA 18773-9640                          440 MLK Jr. Blvd Ste 302
                                                     Macon, GA 31201-7987

Rise                                                 Sheffied Financial Co.                               Sheffield Financial
4150 International Plaza                             2554 Lewisville                                      PO Box 1847
Fort Worth, TX 76109-4892                            Clemmons, NC 27012                                   Wilson, NC 27894-1847



Tech Tower Prop., LLC                                U.S. Trustee - MAC                                   Verizon
c/o Marcadis Singer, PA                              440 Martin Luther King Jr. Boulevard                 PO Box 4001
5104 S. Westshore Blvd.                              Suite 302                                            Acworth, GA 30101-9002
Tampa, FL 33611-5650                                 Macon, GA 31201-7987


Verizon                                              Wells Fargo Bank                                     Wells Fargo Bank N.A., d/b/a Wells Fargo Aut
by American InfoSource as agent                      d/b/a Wells Fargo Dealer Services                    PO Box 130000
PO Box 248838                                        PO Box 19657                                         Raleigh NC 27605-1000
Oklahoma City, OK 73124-8838                         Irvine, CA 92623-9657


Woods Scrubbing Bubbles, Inc.                        Christopher David Polk                               Katherine Crowley
d/b/a Servpro of Athens                              1651 Lighthouse Circle                               c/o Fortson, Bentley & Griffin, P.A.
c/o Horne Law Firm, PC                               Greensboro, GA 30642-5444                            2500 Daniell’s Bridge Road
4385 Kimball Bridge Road, Suite 100                                                                       Building 200, Suite 3A
Alpharetta, GA 30022-4474                                                                                 Athens, GA 30606-6178

Wesley J. Boyer
Boyer Terry LLC
348 Cotton Avenue
Ste 200
Macon, GA 31201-7305



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


FSB Blaze                                            Ford Motor Credit Company LLC                        Georgia Department of Revenue
5501 S. Broadband Lane                               Dept 55953                                           Bankrkuptcy Section
Sioux Falls, SD 57108                                P O Box 55000                                        1800 Century Boulevard, NE, Suite 17200
                                                     Detroit MI, 48255-0953                               Atlanta, GA 30345
                  Case 18-30913           Doc 99       Filed 10/02/20         Entered 10/02/20 15:59:59              Desc Main
(d)Georgia Department of Revenue                     JPMorgan Chase Bank, National
                                                          Document           PageAssociation
                                                                                   7 of 7                 Portfolio Recovery Associates, LLC
Central Collections Section                          Bankruptcy Department                                POB 41067
1800 Century Blvd NE., Suite 9100                    Mail Code LA4-5555                                   Norfolk, VA 23541
Atlanta, GA 30345                                    700 Kansas Lane
                                                     Monroe, LA 71203




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ford Motor Credit Company, LLC, A Delaware        (u)JPMorgan Chase Bank, National Association         (d)Bank South
                                                                                                          PO Box 1499
                                                                                                          Watkinsville, GA 30677-0030



End of Label Matrix
Mailable recipients    51
Bypassed recipients     3
Total                  54
